DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           YULIA V. FOREST,
                               Appellant,

                                    v.

 THE ESTATE OF NORMAN DEAN KOHL, JR., and IRWIN GILBERT,
solely in his capacity as curator of the Estate of Norman Dean Kohl, Jr.,
                                Appellees.

                             No. 4D18-3734

                          [November 20, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Michael McNicholas, Judge; L.T. Case No.
432009DR000083.

   James P. Curry of Curry, P.L., Jupiter, for appellant.

  Irwin R. Gilbert of Conrad & Scherer, LLP, Fort Lauderdale, for
appellees.

          ON APPELLANT’S MOTION TO CORRECT CAPTION

GERBER, J.

  On review of appellant’s motion to correct caption, and on review of
appellees’ response to the motion, we grant in part and deny in part
appellant’s motion to correct caption. We substitute this opinion for our
October 23, 2019 opinion, with the corrected caption as shown above.

   The former wife appeals from the circuit court’s order denying her
“motion for entry of order adopting settlement agreement and release, to
enjoin and for protective order.” The motion sought to prevent further
post-judgment collection actions against the former wife. The former wife
argues that the circuit court erred in not construing the settlement
agreement as a full resolution of the parties’ disputes. We agree with the
former wife, and reverse for entry of an order granting the motion and
closing the case.

                      The Settlement Agreement
The settlement agreement stated, in pertinent part:

       [The former husband] for and in consideration of the sum
   of Sixty Thousand Dollars ($60,000.00), in lawful money of
   the United States of America, received from [the former wife’s
   counsel], receipt whereof is hereby acknowledged, does hereby
   remise, release, acquit and forever discharge the [former wife’s
   counsel], their current and former incorporators, owners,
   officers, directors, administrators, employees, former
   employees, counsel, insurers, counsel for insurers, claims
   handlers, successors, officers, and consultants from any and
   all motions and orders for sanctions, causes of action, suits,
   debts, dues, damages, including compensatory, sanction
   awards, fee awards and punitive damages, sums of money,
   accounts, reckonings, bonds, bills, covenants, attorney fee
   an[d] cost awards, contracts, controversies, agreements,
   promises, claims, sanction awards, consequential damages
   and demands of whatsoever kind or nature, in law or in equity,
   which [the former husband] ever had, now has or which any
   personal representative, successor, family member, heir or
   assign of said [former husband] now has or may hereinafter
   acquire against [former wife’s counsel] arising out of the facts
   in the matters presently pending in the 19th Judicial Circuit
   of Martin County, Florida, CASE NO.: 13-1193-CA and
   presently pending in the 19th Judicial Circuit of Indian River
   County, Florida CASE No. 43:2009DR0083 where [the former
   husband] has sought fee and sanction awards from [the
   former wife’s counsel] and [the former wife]. This Mutual
   Release is also to apply to any and all claims for costs and
   attorneys’ fees arising or could have arisen out of matters
   presently pending in the 19th Judicial Circuit of Martin
   County, Florida CASE NO.: 13-1193-CA and presently
   pending in the 19th Judicial Circuit of Indian River County,
   Florida, CASE No. 43:2009DR0083 which is the subject of this
   Mutual Release as well as any other claims of negligence,
   sanctions, fees, statutory or otherwise, as well as causes of
   action arising out of the aforementioned lawsuits.

      ....

      [The former husband] specifically covenants, warrants,
   represents and agrees that it will not pursue against [the
   former wife’s counsel] and [the former wife] any motions,

                                  2
orders, petitions, complaints, or any other relief in the matters
presently pending in the 19th Judicial Circuit of Martin
County, Florida, CASE NO.: 13-1193-CA and presently
pending in the 19th Judicial Circuit of Indian River County,
Florida, CASE No. 43:2009DR0083. [The former husband]
further specifically covenants, warrants, represents and
agrees that it will not pursue against [the former wife’s
counsel] and [the former wife] any relief based upon any
motions, orders and complaints currently ongoing and/or
filed in the matters presently pending in the 19th Judicial
Circuit of Martin County, Florida, CASE NO.: 13-1193-CA and
presently pending in the 19th Judicial Circuit of Indian River
County, Florida, CASE NO. 43:2009DR0083. [The former
husband] hereby covenants, represents, warrants and agrees
that all motions against [the former wife’s counsel] and [the
former wife] currently filed in the matters presently pending
in the 19th Judicial Circuit of Martin County, Florida, CASE
NO.: 13-1193-CA and presently pending in the 19th Judicial
Circuit of Indian River County, Florida, CASE No.
43:2009DR0083 are hereby resolved in their entirety and
further relief from the respective courts cannot be sought.

   It is the Intent of [the former husband and former wife’s
counsel] that this agreement will end all matters presently
pending in the 19th Judicial Circuit of Martin County . . . and
presently pending in the 19th Judicial Circuit of Indian River
County. . . . All hearings currently set or presently pending
in the 19th Judicial Circuit of Martin County, Florida, CASE
NO.: 13-1193-CA and presently pending in the 19th Judicial
Circuit of Indian River County, Florida, CASE No.
43:2009DR0083 will be cancelled within 5 days of the
execution of this agreement.

   ....

    [The former husband] hereby declares that the terms of
this settlement agreement have been completely read and are
fully understood and voluntarily accepted for the purposes of
making a full and final compromise, adjustment and
settlement of any and all claims, disputes or otherwise, on
account of the injuries or damages, costs and/or attorney’s
fees suffered by the [former husband] and for the express
purpose of precluding forever any further or additional
matters or claims against [the former wife’s counsel] or [the

                               3
      former wife] presently pending in the 19th Judicial Circuit of
      Martin County, Florida, CASE NO.: 13-1193-CA and presently
      pending in the 19th Judicial Circuit of Indian River County,
      Florida, CASE No. 43-2009DR0083 as well as any other
      claims or causes of action arising out of the subject lawsuit.

                       The Circuit Court’s Order

   During the hearing on the motion, the circuit court asked the former
wife’s counsel, “[near] the bottom of the first paragraph . . . it says, ‘where
the [former husband] has sought fees and sanction awards from [the
former wife’s counsel] and [the former wife],’ doesn’t that limit the
application of that release?”

   The former wife’s counsel responded, “[T]here’s one, two, three, four
other paragraphs where it expressly states that it’s way broader than just
the sanctions awards throughout.”

   The circuit court was unconvinced by the former wife’s counsel’s
response. The circuit court stated:

      I don’t find anything ambiguous about this release at all, but
      I do think it’s subject to whatever this claim was that [the
      former husband] had arising out of . . . the sanction and fee
      awards. And I think it does preserve the [former husband’s]
      right to proceed [against the former wife] for the monetary
      judgment, so I am denying [the former wife’s] motion on that
      basis.

   In the written order denying the former wife’s motion, the circuit court
stated:

         The Court finds that the terms of the Mutual Release and
      Hold Harmless Agreement . . . are clear and unambiguous.
      The Court further finds that the express language of the
      [settlement agreement] is limited to the [post-judgment]
      sanctions and fee claims that the former husband asserted[,]
      and preserved to the former husband the right to proceed
      [against the former wife on] the [second amended final
      judgment].

   This appeal followed.



                                      4
                                Our Review

   The former wife argues that the circuit court erred by construing that
portion of the agreement referring to “sought fee and sanction awards” in
isolation, rather than giving effect to the entire agreement, which plainly
provided that, in exchange for the former wife’s payment of a fixed sum,
the former husband agreed to release, and hold the former wife and the
former wife’s counsel harmless from, all claims which the former husband
raised or could have raised in the underlying case, the second amended
final judgment, and any post-judgment proceedings.

   Applying de novo review, we agree with the former wife’s argument. See
Dufour v. Damiani, 231 So. 3d 486, 488 (Fla. 4th DCA 2017) (“[A]s with
any contract, a marital settlement agreement is construed as a matter of
law. As such, this court is on equal footing with the trial court as
interpreter of the written document. Therefore, if a trial court’s ruling is
based on the interpretation of a settlement agreement, then it is a decision
of law reviewable de novo.”) (citations and internal quotation marks
omitted).

   The circuit court focused solely on the first paragraph’s use of the case-
descriptive phrase “where the [former husband] has sought fees and
sanction awards from [the former wife’s counsel] and [the former wife],” in
finding that the settlement agreement’s scope was limited to the pending
motions for fees and sanctions. However, the plain meaning of the other
three paragraphs unambiguously indicate that the settlement agreement’s
scope was intended to resolve all claims which the former husband raised
or could have raised against the former wife and the former wife’s counsel,
and that the phrase upon which the circuit court relied was intended to
simply describe the cases.

   The circuit court’s overlooking of the other three paragraphs was error.
See Goff v. Kenney-Goff, 145 So. 3d 928, 929-30 (Fla. 4th DCA 2014) (“In
interpreting a contract, it must be assumed that each clause has some
purpose and the court should interpret the contract in such a way as to
give effect to every provision, unless such an interpretation distorts the
plain meaning of the agreement.”) (citation and internal quotation marks
omitted).

   Here, the plain meaning of the agreement was to “end all matters
presently pending in the 19th Judicial Circuit of Martin County . . . and
presently pending in the 19th Judicial Circuit of Indian River County” and
to “preclud[e] forever any further or additional matters or claims against
[the former wife’s counsel] or [the former wife].” To rule otherwise would

                                     5
be to improperly rewrite terms that are clear and unambiguous. See
Feliciano v. Munoz-Feliciano, 190 So. 3d 232, 234 (Fla. 4th DCA 2016)
(“Courts are not to rewrite terms that are clear and unambiguous.”)
(citation and internal quotation marks omitted); Godwin v. Godwin, 273
So. 3d 16, 24 (Fla. 4th DCA 2019) (“Where an agreement’s terms are
unambiguous, a court must treat the written instrument as evidence of
the agreement’s meaning and the parties’ intention.”) (citation omitted).

                               Conclusion

   Based on the foregoing, we reverse the circuit court’s order denying the
former wife’s “motion for entry of order adopting settlement agreement and
release, to enjoin and for protective order.” We remand for entry of an
order granting the motion and closing the case.

   Reversed and remanded with instructions.

DAMOORGIAN and CIKLIN, JJ., concur.

                           *          *       *

   Not final until disposition of timely filed motion for rehearing.




                                      6